              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


AYODELE OKE,                                      No. 3:18-cv-00310

              Plaintiff,                          (Senior Judge Rambo)

       v.                                         (Magistrate Judge Carlson)

DEPUTY GARMAN, et al,

              Defendants.

                                     ORDER

                                 MARCH 20, 2019

      Ayodele Oke, a Pennsylvania state prisoner, has filed a 42 U.S.C. § 1983

complaint alleging that numerous defendants violated his rights by failing to provide

timely dental treatment. (ECF No. 1). Oke raises an Eighth Amendment deliberate

indifference claim and various state law claims. (Id. at 24-74). Defendant Nurse

Ficks has filed a motion to dismiss (ECF No. 23), as have Defendants Mark Garman,

Deputy McMahon, Deputy Houser, Major Haldeman, Ted Williams, Robert

Kazlaski, Dr. Italia, Captain Probst, Dr. Trejada, Lt. Hoover, and Lt. Vance

(Collectively “Department of Corrections Defendants”) (ECF No. 19).

      On January 22 and 25, 2019, Magistrate Judge Martin C. Carlson issued two

separate Reports and Recommendations. (ECF Nos. 28, 29). In the first, Magistrate

Judge Carlson recommends that this Court grant Ficks’ motion to dismiss and
dismiss all claims against her without prejudice. (ECF No. 28). The second Report

and Recommendation recommends that the Court grant Department of Corrections

Defendants’ motion to dismiss with respect to Garman, McMahon, Haldeman,

Houser, Probst, Vance, and Hoover, but deny the motion with respect to Williams,

Kazlaski, Italia, and Trejada. (ECF No. 29). No timely objections were filed.

      Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error. Fed. R. Civ. P. 72(b), advisory

committee notes; see Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)

(explaining that court should in some manner review recommendations regardless

of whether objections were filed). Regardless of whether timely objections are

made, district courts may accept, reject, or modify—in whole or in part—the

magistrate judge’s findings or recommendations. 28 U.S.C. § 636(b)(1); Local Rule

72.31. The Court has reviewed the record and finds no clear error. Consequently,

it is hereby ordered that:


      1.     Magistrate Judge Martin C. Carlson’s Reports and Recommendations

             (ECF Nos. 28, 29) are hereby ADOPTED in their entireties;

      2.     Department of Corrections Defendants’ motion to dismiss (ECF No.

             19) is DENIED as Williams, Kazlaski, Italia, and Trejada, but

             GRANTED in all other respects. Claims against Garman, McMahon,



                                        2
     Haldeman, Houser, Probst, Vance, and Hoover are DISMISSED

     without prejudice;

3.   Ficks’ motion to dismiss (ECF No. 23) is GRANTED, and all claims

     against her are DISMISSED without prejudice;

4.   Oke may file, within 30 days of the date of this Order, an amended

     complaint addressing the deficiencies identified in the Reports and

     Recommendations. The Court will construe a failure to timely file an

     amended complaint as an election by Oke to proceed only on the

     remaining claims.



                                    BY THE COURT:


                                    s/Sylvia H. Rambo
                                    Sylvia H. Rambo
                                    Senior United States District Judge




                                3
